Lbtton, J.,
dissenting.
The proof of defendant’s guilt is clear and convincing, not only from the mouths of witnesses, but from the physical facts in evidence. The defendant is a farm laborer without a fixed place of abode except when employed, although he appears to have lived in and about McCook most of the time for a good many years. Five witnesses were called as to character, but only two fully qualified themselves and gave positive testimony in defendant’s favor. The jury had the benefit of this evidence, and it was fully instructed as to the presumption of innocence. The defendant requested twenty-one instructions in all, four of them on the question of character. Some of the latter were erroneous as, applied to the facts. Considering all the circumstances in this case, while the court should have given an instruction on this subject, I am of the opinion that the defendant would and should have been convict*557ed in any event, and that the refusal to give one of the four instructions tendered on this point does not justify a reversal and a retrial of the case.
Rose, J., concurs in this dissent.